Case 19-61608-grs          Doc 330       Filed 03/06/20 Entered 03/06/20 22:32:24                        Desc Main
                                         Document     Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


  In Re:                                                     )                 Case No. 19-61608
                                                             )
  Americore Holdings, LLC, et al.1                           )                 Jointly administered
                                                             )
                             Debtors.                        )                 Chapter 11
                                                             )

             TRUSTEE’S LIMITED OBJECTION TO JACKSON-BOLINGER,
             JOHNSON, AND NORTH’S MOTION FOR RELIEF FROM STAY

           CAROL L. FOX, Chapter 11 Trustee for AMERICORE HOLDINGS, LLC and

  its debtor affiliates in the above-captioned chapter 11 cases (the “Trustee”), by and through

  her undersigned proposed counsel, hereby file this Limited Objection to Plaintiffs’ Amy

  Jackson Bolinger, Pamela Johnson, and Melissa North’s Motion for Relief from Stay on

  behalf of themselves and all others similarly situated (the “Plaintiffs”) and states as follows

  in support of the objection:

                                               Notice of Hearing

           Please take notice that the Motion and Objection will be heard by the Court on March

  19, 2020 at 9:00 a.m. in the Second Floor Courtroom, U.S. Bankruptcy Court, 100 East Vine

  Street, Lexington, KY 40507.

                                                   Jurisdiction

           1.       The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

  1334. Venue is proper in this district for this Motion pursuant to 28 U.S.C. §§ 1408 and


  1
    The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers
  in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health
  Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC
  (8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County
  Medical Center, LLC(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St.
  Alexius Hospital Corporation #1 (2766).
Case 19-61608-grs         Doc 330    Filed 03/06/20 Entered 03/06/20 22:32:24            Desc Main
                                     Document     Page 2 of 3



  1409.

                                        Relevant Background

          2.         On February 20, 2020 the Court entered an agreed order for the appointment

  of a Chapter 11 Trustee and directing the United States Trustee (“UST”) to immediately

  appoint a Chapter 11 Trustee in the Debtors’ jointly administered cases (Doc. No. 258).

          3.         The United States Trustee filed its Notice of Appointment of Carol L. Fox as

  Chapter 11 Trustee of Americore Holdings, LLC and its affiliates who are also debtors in

  these jointly administered Chapter 11 Cases (collectively, the “Debtors”) on February 21,

  2020 (Doc. No. 260) (“Notice of Appointment”).

          4.         On February 24, 2020, the Trustee filed her Notice of Acceptance of

  Appointment as Chapter 11 Trustee (Doc. No. 269).

          5.         On February 21, 2020, Amy Jackson Bolinger, Pamela Johnson, and Melissa

  North individually and as class representatives on behalf of other similarly situated class

  members filed their Motion for Relief from Stay under § 362(d) of the Bankruptcy Code.

          6.         Movants initiated a pre-petition class action lawsuit against two of the

  Debtors and non-debtor defendants in the Eastern District of Kentucky (6:19-cv-152) related

  to a “self-funded ERISA health plan provided by the Pineville Community Hospital

  Association, Inc. to its employees.” (Mot. p. 1) (the “Kentucky District Court Class Action”).

          7.         Movants allege there is cause to modify the automatic stay to allow the

  Kentucky District Court Class Action to continue.

                                          Limited Objection

          8.         The Chapter 11 Trustee does not oppose Plaintiffs’ requested relief from stay



                                                   2
  4826-9046-1366.1
Case 19-61608-grs         Doc 330     Filed 03/06/20 Entered 03/06/20 22:32:24             Desc Main
                                      Document     Page 3 of 3



  to the extent it is exclusively limited to the non-debtor Defendants as described in the

  Motion.

          9.         However, Plaintiffs seek to proceed in the Kentucky District Court Class

  Action, which could have implications to the reorganization of the Debtors being overseen

  by the Chapter 11 Trustee as directed by the United States Trustee.

          10.        As such, the Chapter 11 Trustee interposes this limited objection to the extent

  stay relief could have any impact whatsoever upon the Debtors, the Debtors’ personnel, and

  the resources available to the Debtors as they seek to reorganize in this chapter 11 case.

          WHEREFORE, Carol L. Fox, as Chapter 11 Trustee of the Debtors respectfully

  requests that this Court deny the Motion for Relief from Stay, and for such other and

  granting such other further relief as is just and proper.

          RESPECTFULLY SUBMITTED this 6th day of March 2020.

                                                   /s/ Tiffany Payne Geyer
                                                   Tiffany Payne Geyer (admitted Pro Hac Vice)
                                                   Fla. Bar. No. 421448
                                                   Baker & Hostetler LLP
                                                   200 South Orange Ave., Suite 2300
                                                   Orlando, FL 32801
                                                   Tel. 407-649-4000
                                                   Fax: 407-841-0168
                                                   tpaynegeyer@bakerlaw.com
                                                   Proposed Counsel to Carol L. Fox,
                                                   Chapter 11 Trustee

                                   CERTIFICATE OF SERVICE

         It is hereby certified that on March 6, 2020 a true and correct copy of the foregoing
  was served electronically through the Court’s ECF system upon all Filing Users accepting
  Notice of Electronic Filing.

                                                        /s/ Tiffany Payne Geyer
                                                        Tiffany Payne Geyer



                                                    3
  4826-9046-1366.1
